Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Hwang et al. (2021/0083730) and Yang et al. ( 2021/0051618) are all cited to show systems which are considered pertinent to the claimed invention. 

3. Claims 1-28 are allowed.
  For 1-28, the prior fails to teach a combination of second configuration information related to a second type of discovery reference signals, the second network node being different than the first network node; determining a cell identification delay or measurement delay on the basis of the first configuration information and second configuration information, wherein the cell identification delay or measurement delay is variable; performing at least one first measurement on a discovery reference signal of the first type; performing at least one second measurement on a discovery reference signal of a second type; and performing one or more operational tasks based on the at least one first measurement and the at least one second measurement.


4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/